                        Case 3:20-cv-00249-RCJ-CLB Document 93 Filed 12/10/20 Page 1 of 2



            1    KARL S. HALL
                 Reno City Attorney
            2    JONATHAN D. SHIPMAN
            3    Assistant City Attorney
                 Nevada State Bar No. 5778
            4    CHANDENI K. SENDALL
                 Deputy City Attorney
            5
                 Nevada State Bar No. 12750
            6    Post Office Box 1900
                 Reno, Nevada 89505
            7    (775) 334-2050
                 Attorneys for Defendants City of Reno
            8
                 and Joseph Henry
            9
           10                               UNITED STATES DISTRICT COURT
           11                                    DISTRICT OF NEVADA

           12
                  PATRICK H. MCGUIRE, an individual,                  CASE NO.: 3:20-cv-00249-RCJ-CLB
           13     and LISA ANN MCGUIRE, an individual,
           14
                                        Plaintiffs,
           15
                  vs.                                                 ORDER     FOR    DISMISSAL   OF
           16                                                         PLAINTIFFS’   CLAIMS    AGAINST
           17     ANNE MARIE CAREY, an individual;                    DEFENDANTS     CITY   OF RENO
                  CAREY TRUST, a testamentary trust;                  AND    JOSEPH    HENRY,    WITH
           18     ANTONETTE D. SHAW, an individual;                   PREJUDICE
                  RE/MAX, LLC (dba RE/MAX
           19     PROFESSIONALS-RENO), a Delaware
           20     Corporation; JOSEPH HENRY, in his
                  individual and official capacities; and
           21     THE CITY OF RENO, a municipal entity
           22                           Defendants.
           23
           24
           25
           26            Pursuant to FRCP 41(a), Plaintiffs Patrick H. McGuire and Lisa Ann McGuire, through

           27    their undersigned counsel, and Defendants City of Reno and Joseph Henry, through their

           28    undersigned counsel, hereby agree that all claims for relief against Defendants City of Reno and
   Reno City
   Attorney
 P.O. Box 1900
Reno, NV 89505

                                                                -1-
                      Case 3:20-cv-00249-RCJ-CLB Document 93 Filed 12/10/20 Page 2 of 2



            1
                 Joseph Henry contained in the Second Amended Complaint (ECF No. 17) be dismissed, with
            2
                 prejudice, both sides to bear their own attorney’s fees and costs. All other claims alleged in this
            3
                 matter remain, including the crossclaims filed by Defendants Ann Marie Carey and Carey Trust
            4
                 against Defendants City of Reno and Joseph Henry (ECF No. 46).
            5
            6
                  DATED this     10    day of December, 2020            DATED this    10th   day of December, 2020
            7
            8                                                           KARL HALL
                                                                        Reno City Attorney
            9
                  By: /s/ John Neil Stephenson                          By:    /s/Chandeni K. Sendall
           10     John Neil Stephenson, Esq.                            JONATHAN D. SHIPMAN
                                                                        Assistant City Attorney
           11     Stephenson Law, PLLC
                                                                        CHANDENI K. SENDALL
                  1770 Verdi Vista Court
           12                                                           Deputy City Attorney
                  Reno, NV 89523                                        Post Office Box 1900
           13                                                           Reno, Nevada 89505
                  Attorneys for Plaintiffs
           14                                                           Attorneys for Defendants City of Reno and
                                                                        Joseph Henry
           15
           16
                                                              ORDER
           17
                 Based upon the stipulation of the parties, IT IS HEREBY ORDERED THAT all claims for relief
           18
                 against Defendants City of Reno and Joseph Henry contained in the Second Amended Complaint
           19
                 (ECF No. 17) be dismissed, with prejudice, both sides to bear their own attorney’s fees and costs.
           20
                        IT IS SO ORDERED.
           21
                                   10th,day
                        DATED this 10th  2020.
                                            of December, 2020.
           22
           23
           24
           25                                                  ROBERT C. JONES
                                                               UNITED STATES DISTRICT JUDGE
           26
           27
           28
   Reno City
   Attorney
 P.O. Box 1900
Reno, NV 89505

                                                                  -2-
